*895OPINION ON PETITION TO REHEAR
Appellee, LaBonte, asserts that our use of the phrase “unexpired term” indicates that Appellant Bean’s appointment to the office of Clerk of the Circuit and General Sessions Courts of Knox County by the Knox County Quarterly Court would continue to August 31, 1982. It was not our intention to so hold.
The express language of Tennessee Constitution, Article VII, Section 2 provides that a person so appointed serves only until a successor is elected at the next election occurring after the vacancy and is qualified. We addressed the meaning of “next election” recently in McPherson v. Everett, 594 S.W.2d 677 (Tenn.1980). In the instant case, the next election will be held the first Thursday in August 1980, and Appellant Bean’s appointment by the Knox County Quarterly Court expires when a person is elected at that time and is qualified.
The remaining issues raised in the Petition to Rehear were considered and rejected heretofore.
BROCK, C. J., and COOPER, HENRY and HARBISON, JJ., concur.